DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/13/2020, 6/17/2020, and 8/30/2021 have been considered by the examiner. 

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites between two joint partners comprising: the two joint partners are..”  It is requested that the word “are” be deleted to put the claim in better form grammatically.  Appropriate correction is required.
Claims 13-16, 20-21, 30 and 31 are objected to because of the following informalities:  Claims 13-16, 20-21, 30 and 31 all recite the limitation “the first joint partner” however, the limitation should recite in each case “the at least one first joint partner” to avoid confusion.  Appropriate correction is required.
Claims 12, 15, 21, 24, 25, 26, 27, 28 and 29 are objected to because of the following informalities: Claims 12, 15, 21, recite the phrase “and in that “, and claims 24-29 recite “and/or in that” which is awkward in each of the claims as recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 13, 15, 17, and 19-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims, 19, 20, 24-31, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of furthering prosecution, examiner interprets limitations following such phrases as not required.
Regarding claims 13, 20, 30, and 31, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of furthering prosecution, examiner interprets limitations following such phrases as not required.
Regarding claims 13, 15, 20, 30, and 31 the phrases "in particular", “preferably”, and “specifically in particular” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of furthering prosecution, examiner interprets limitations following such phrases as not required.
Regarding claims 17, 22, and 23 the phrase "possibly” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of furthering prosecution, examiner interprets limitations following such phrases as not required.
Claim 21 recites in lines 4-5, “the longitudinal beams and/or crossbeams have a detachable adhesive connection to the traction battery with the inner walls thereof”.  As written it is not clear to what the phrase “with the inner walls thereof” is referring. Additionally there is no antecedent basis for “the inner walls”.  For purposes of furthering prosecution, examiner interprets as any wall that may be considered an inner wall of any structure that may be considered a frame longitudinal beam or crossbeam.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Reitzig et al (DE 102014218338A1) in view of Moehren et al (DE 3826696A).
Regarding claim 12, Reitzig teaches three dimensionally shaped bodywork components bonded by adhesives which may be removed by the application of heat (two joint partners materially connected to one another by a heat releasable adhesive) in order to prevent damage of the objects through the separation process ([0007]. Reitzig teaches it is important that the contact areas of the heating device are adapted to the geometries and areas of the adhesive layers to be released. 
Reitzig does not teach at least one joint partner comprises at least one fluid chamber filled with a thermofluid which directly or indirectly adjoins the adhesive with a chamber wall.  
However, Moehren teaches a preferably closed channel system for guiding and distributing fluids through an object adhesively connected to another object in the area where an adhesive is applied to release the adhesive [0012], [0013], (at least one fluid chamber which is filled with the releasing fluid which indirectly or directly adjoins the adhesive with the chamber wall) which activates the release of the adhesive in order to prevent damage of the objects being separated.  Moehren teaches this system may be used on materials of all different types for example windshields, and trim strips, plastics, and textiles [0002] and provides an even and quick temperature change of the adhesive [0014]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a channel system as described by Moehren to allow for the flow of a heating fluid for the application of heat to a heat releasable adhesive such as Reitzig’s in order to release the adhesive between any two types of material evenly and quickly without damaging the components (joint partners).  Regarding the limitations “ wherein the introduction of heat is performed using a heated thermofluid,”…”which is filled at least in the separating process using the thermofluid”… “so that in the separating process, the introduction of heat into the adhesive takes place by heat conduction from the thermofluid via the chamber wall into the adhesive” the product, having the functional parts as claimed is considered capable of performing the claimed function and therefore is considered to meet the limitations.
Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Moehren et al (DE 3826696A) in view of Reitzig et al (DE 102014218338A1).
Regarding claim 12, Moehren teaches a preferably closed channel system for guiding and distributing fluids through an object adhesively connected to another object in the area where an adhesive is applied in order to release the adhesive [0012], [0013], (at least one fluid chamber which is filled with the releasing fluid which indirectly or directly adjoins the adhesive with the chamber wall) which activates the release of the adhesive in order to prevent damage of the objects being separated.  Moehren teaches this system may be used on materials of all different types for example windshields, and trim strips, plastics, and textiles [0002] and provides an even and quick temperature change of the adhesive [0014]. 
Moehren does not teach a heat releasing adhesive and a heating fluid.
However, Reitzig teaches three dimensionally shaped bodywork components bonded by adhesives which may be removed by the application of heat (two joint partners materially connected to one another by a heat releasable adhesive) in order to prevent damage of the objects through the separation process ([0007]. Reitzig teaches it is important that the contact areas of the heating device are adapted to the geometries and areas of the adhesive layers to be released. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a heat releasable adhesive such as the adhesive taught by Reitzig with a channel system established and defined by the shape of the portion of a three-dimensional product at least in the area in contact with the adhesive as described by Moehren and to allow for the flow of a heating fluid through the channel system to allow for the application of heat to a heat releasable adhesive such as Reitzig’s in channels wherein the fluid can conform to the .
Claims 13-19, and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Reitzig et al (DE 102014218338A1) in view of Moehren et al (DE 3826696A) or alternatively over Moehren et al (DE 3826696A) in view of Reitzig et al (DE 102014218338A1) further in view of Courtney (US2014/0116642 A1).
Regarding claims 13-16, the combination of Moehren and Reitzig teaches all of the limitations of claim 12 as set forth above.  Moehren teaches the fluid circulating but does not teach the particulars of the fluid circulation system.  Given the heat releasable polymer of Reitzig, in the absence of a teaching of the details of a circulation system, a person of ordinary skill would have been motivated to look to similar heating art to determine an appropriate circulation system for providing circulating heating fluid for the heat releasable adhesive connection of Reitzig in view of Moehren.
As such, Courtney teaches a fluid conducting system for heating and teaches the system comprises a circulation pump (107) (flow unit), with (107-125) (supply connecting part) connected to the heater core (125), a heating element assembly, (heating unit), a heating fluid reservoir, and a return second partial circuit and second 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a mineral oil fluid heating circuit as taught by Courtney with a pump, supply and return connecting parts and a fluid reservoir to provide a closed system heating circuit wherein the section between 107 and 125 (first connecting part) may be considered the first partial circuit, and the second connecting part including the pump and the reservoir may be considered the second partial circuit to provide adequate heat to the adhesive of Reitzig in view of Moehren to release the components (joint partners) from one another.  Given the structure of the system, it would be possible by some means to decouple a second partial circuit (the section from 107 to 125) from the at least one first joint partner for instance by cutting or disassembly.  Regarding the limitation “the thermofluid is conducted via a supply connecting part into the fluid chamber of the first joint partner and/or is conducted via a return connecting part out of the fluid chamber of the first joint partner, specifically in particular with forced conduction by means of a flow unit, such as a circulating pump”,  the product, having the functional parts as claimed is considered capable of performing the claimed function and therefore is considered to meet the limitation.
Regarding claims 17, 18, 22 and 23, the combination of Moehren, Reitzig and Courtney teaches all of the limitations of claims 14, 15 and 16 as set forth above and Courtney further teaches the heating circuit comprises a heating element assembly which includes resistive heating elements and temperature sending unit and 
Regarding claims 24-29,
Regarding claim 19, the combination of Moehren and Reitzig teaches all of the limitations of claim 12 as set forth above.  Moehren further teaches the heat releasable adhesive may be a polyurethane [0007] that releases in a temperature range between 130˚C and 200˚C.
 Moehren in view of Reitzig does not teach the heating fluid as Mineral oil.
However, Courtney teaches a fluid conducting system for heating and teaches the use of mineral oil as the heating fluid because it has a higher boiling point than antifreeze or water and it is noncorrosive [0035].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use mineral oil as the heating oil in order to reach temperatures such as 130˚C and 200˚C without worrying about it approaching the boiling point.  Regarding the limitation “in which after heating to, for example, 220°C with a holding time of, for example, 10 seconds, a complete release of the adhesive connection occurs.”, the product, having the functional parts as claimed is considered capable of performing the claimed function and therefore is considered to meet the limitation.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reitzig et al (DE 102014218338A1) in view of Moehren et al (DE 3826696A) or alternatively over Moehren et al (DE 3826696A) in view of Reitzig et al (DE 102014218338A1) further in view of WO 2018/029020 A1 hereafter referenced as the US equivalent Gϋnther (US 2019/0229311 A1).
Regarding claim 20, the combination of Moehren and Reitzig teaches all of the limitations of claim 12 and both Moehren [0002] and Reitzig [0036] teach the releasable 
 Moehren and Reitzig do not explicitly teach the material as multi chambered or of high conductivity material.
However, Gϋnther teaches a battery housing frame formed from extruded aluminum (high thermal conductivity material) [0029] having hollow chamber profiles joined together (a multiple chamber extruded profile) (22) joined to a supporting projection of a battery housing (7.3 with an adhesive bond (24) [0053] Fig. 9 with the intention to be able to dismantle the assembly.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the structure of Gϋnther with a releasable adhesive connection of Moehren and Reitzig to provide a dismantling of the battery from the housing and the vehicle without damage to the parts from separating.  
Regarding claim 21, the combination of Moehren and Reitzig teaches all of the limitations of claim 12 and both Moehren [0002] and Reitzig [0036] teach the releasable adhesive technologies may be used on motor vehicle bodies and Reitzig particularly teaches its usefulness on three-dimensional thermally conductive body parts so the heat can conduct through the part to heat the adhesive [0007]. 
 Moehren and Reitzig do not explicitly teach wherein the first joint partner is a frame structure of an electrically operated vehicle, which is constructed from longitudinal beams and crossbeams and which encloses a traction battery of the vehicle, and in that 
However, Gϋnther teaches an electric vehicle (traction) battery housing frame (containing a battery) for  formed from extruded aluminum (high thermal conductivity material) [0001] and [0029] having hollow chamber profiles joined together (a multiple chamber extruded profile) (22) joined to a supporting projection of a battery housing (7.3 with an adhesive bond (24) [0053] Fig. 9 with the intention to be able to dismantle the assembly and teaches (Fig 6) extruded hollow parts on all four sides of the battery constituting both longitudinal and crossbeam structures.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the structure of Gϋnther with a releasable adhesive connection of Moehren and Reitzig to provide a dismantling of the battery from the housing and the vehicle without damage to the parts from separating.  The structure having all of the parts and limitations of claims 12 and 21 would be considered meeting the limitation “the longitudinal beams and/or crossbeams are permeated by the thermofluid in the separating process to remove the traction battery” while in use.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Reitzig et al (DE 102014218338A1) in view of Moehren et al (DE 3826696A) or alternatively over Moehren et al (DE 3826696A) in view of Reitzig et al (DE 102014218338A1) further in view of Courtney (US2014/0116642 A1) further in view of WO 2018/029020 A1 hereafter referenced as the US equivalent Gϋnther (US 20190229311 A1).
Regarding claims 30 and 31, the combination of Moehren, Reitzig and Courtney teaches all of the limitations of claims 13 and 14 and both Moehren [0002] and Reitzig [0036] teach the releasable adhesive technologies may be used on motor vehicle bodies and Reitzig particularly teaches its usefulness on three-dimensional thermally conductive body parts so the heat can conduct through the part to heat the adhesive [0007]. 
 Moehren, Reitzig and Courtney do not explicitly teach the material as multi- chambered or of high conductivity material.
However, Gϋnther teaches an electric vehicle battery housing frame formed from extruded aluminum (high thermal conductivity material) [0001] and [0029] having hollow chamber profiles joined together (a multiple chamber extruded profile) (22) joined to a supporting projection of a battery housing (7.3 with an adhesive bond (24) [0053] Fig. 9 with the intention to be able to dismantle the assembly.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the structure of Gϋnther with a releasable adhesive connection of Moehren, Reitzig and Courtney to provide a dismantling of the battery from the housing and the vehicle without damage to the parts from separating.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784